ITEMID: 001-69792
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF BASKAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicants were born in 1926 and 1943 respectively, and live in Antalya.
5. On 17 December 1997 the General Directorate of National Airports expropriated a plot of land belonging to the applicants. A committee of experts assessed the value of the plot and the relevant amount was paid to them when the expropriation took place.
6. Following the applicants' request for increased compensation, on 20 March 1998 the Antalya Civil Court of First-instance awarded them additional compensation plus interest at the statutory rate applicable at the date of the court's decision.
7. On 9 June 1998 the Court of Cassation quashed the judgment of the Antalya Civil Court of First-instance.
8. On 28 September 1998 the Court of Cassation rejected the applicants' request for rectification of the judgment of 9 June 1998.
9. On 20 December 1999 the Antalya Civil Court of First-instance awarded the applicants additional compensation of 33,318,109,000 Turkish liras (TRL) plus interest at the statutory rate running from 17 December 1997, the date on which the title deed to the land had been transferred to the General Directorate of National Airports in the land registry.
10. On 29 February 2000 the Court of Cassation upheld the judgment of the Antalya Civil Court of First-instance.
11. On 8 May 2000 the Court of Cassation rejected the applicants' request for rectification.
12. On 7 June 2000 the General Directorate of National Airports paid the applicants an overall amount of TRL 77,103,800,000.
13. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
